Exhibit 10.3

 

[g92051ko01i001.jpg]

 

Banc of America Leasing & Capital, LLC

Equipment Security Note Number: 70001  

 

This Equipment Security Note No. 70001, dated as of March 14, 2013, (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 25463-70000 dated as of March 14, 2013 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Stellaris LLC (“Co-Borrower”), Arb, Inc. (“Co-Borrower”), James Construction
Group, L.L.C. (“Co-Borrower”), Miller Springs Materials, L.L.C. (“Co-Borrower”)
and Primoris Energy Services Corporation (“Co-Borrower”), (each a Co-Borrower
herein, together referred to as “Borrower”).  All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

 

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity.  All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever.  Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

 

1.         Equipment Financed; Equipment Location; Grant of Security Interest. 
Subject to the terms and provisions of the Master Agreement and as provided
herein, Lender is providing financing in the principal amount described in
Section 2 below to Borrower in connection with the acquisition or financing of
the following described Equipment:

 

Quantity

 

Description

 

Serial Number

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

Location of Equipment.  The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement.  Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.         Payments.  For value received, Borrower promises to pay to the order
of Lender, the principal amount of $16,115,986.00, together with interest
thereon as provided herein.  This Equipment Note shall be payable by Borrower to
Lender in 84 (eighty four) consecutive monthly, installments of principal and
interest (the “Payments”) commencing on April 25, 2013 (the “Initial Payment”)
and continuing thereafter through and including March 25, 2020 (the “Maturity
Date”) (collectively, the “Equipment Note Term”).  Each Payment shall be in the
amount provided below, and due and payable on the same day of the month as the
Initial Payment set forth above in each succeeding payment period (each, a
“Payment Date”) during Equipment Note Term.  All interest hereunder shall be
calculated on the basis of a year of 360 days comprised of 12 months of 30 days
each.  The final Payment due and payable on the Maturity Date shall in any event
be equal to the entire outstanding and unpaid principal amount of this Equipment
Note, together with all accrued and unpaid interest, charges and other amounts
owing hereunder and under the Master Agreement.

 

(a)  Interest Rate.  Interest shall accrue on the entire principal amount of
this Equipment Note outstanding from time to time at a fixed rate of two and
18/100 percent (2.18%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the date hereof until
the principal amount of this Equipment Note is paid in full, and shall be due
and payable on each Payment Date.

 

(b)  Payment Amount.  The principal and interest amount of each Payment shall be
$207,043.99.

 

1

--------------------------------------------------------------------------------


 

3.             Prepayment.  Borrower may prepay all (but not less than all) of
the outstanding principal balance of this Equipment Note on a scheduled Payment
Date upon 30 days prior written notice from Borrower to Lender, provided that
any such prepayment shall be made together with (a) all accrued interest and
other charges and amounts owing hereunder through the date of prepayment, and
(b) a prepayment charge calculated as follows: three percent (3.0%) of the
amount prepaid during months one (1) through twelve (12), two percent (2.0%) of
the amount prepaid during months thirteen (13) through twenty-four (24), one
percent (1.0%) of the amount prepaid during months twenty-five (25) through
thirty-six (36) and no prepayment penalty thereafter; provided, however, that,
if any prepayment of this Equipment Note is made following an Event of Default,
by reason of acceleration or otherwise, the prepayment charge shall be
calculated based upon the full original Equipment Note Term.

 

4.         Borrower Acknowledgements.  Upon delivery and acceptance of the
Equipment, Borrower shall execute this Equipment Note evidencing the amounts
financed by Lender in respect of such Equipment and the Payments of principal
and interest hereunder.  By its execution and delivery of this Equipment Note,
Borrower:

 

(a)                   reaffirms of all of Borrower’s representations, warranties
and covenants as set forth in the Master Agreement and represents and warrants
that no Default or Event of Default under the Master Agreement exists as of the
date hereof;

 

(b)                   represents, warrants and agrees that: (i) the Equipment
has been delivered and is in an operating condition and performing the operation
for which it is intended to the satisfaction of Borrower; (ii) each item of
Equipment has been unconditionally accepted by Borrower for all purposes under
the Master Agreement and this Equipment Note; and (iii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower or any Guarantor since June 30, 2012;

 

(c)                    authorizes and directs Lender to advance the principal
amount of this Equipment Note to reimburse Borrower or pay Vendors all or a
portion of the purchase price of Equipment in accordance with Vendors’ invoices
therefor, receipt and approval of which are hereby reaffirmed by Borrower; and

 

(d)         agrees that Borrower is absolutely and unconditionally obligated to
pay Lender all Payments at the times and in the manner set forth herein.

 

5.         Registration.

 

(a)  All items of Equipment that are motor vehicles shall at all times be
registered and titled as follows:

 

(A) Registered Owner.

James Construction Group, L.L.C.

 

11200 Industriplex Blvd, Ste 150

 

Baton Rouge, LA 70809

 

 

 

Miller Springs Materials, L.L.C.

 

11200 Industriplex Boulevard, Suite 150

 

Baton Rouge, LA 70809

 

 

 

Stellaris LLC

 

26000 Commercentre Drive

 

Lake Forest, CA 92630

 

 

(B) Lienholder.

Banc of America Leasing & Capital, LLC

 

2059 Northlake Parkway, 3rd Floor

 

Tucker, GA 30084

 

(b)         Borrower shall be responsible for the correct titling of all such
items of Equipment.  Borrower shall cause the original certificates of title to
be delivered to Lender for retention in Lender’s files throughout the term of
the Equipment Note.  All costs of such registration and licensing are for the
account of Borrower.

 

2

--------------------------------------------------------------------------------


 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Co-Borrower: STELLARIS LLC

 

 

By: Primoris Services Corporation (fka Primoris Corporation), its Sole Member

 

 

 

By:

//Freda Akuffo

 

 

 

 

 

 

 

Printed Name:

Freda Akuffo

 

By:

//Alfons Theeuwes

 

 

 

Printed Name:

Alfons Theeuwes

Title:

Assistant Vice President

 

Title:

Senior Vice President

 

 

 

 

Advance Date: March 25, 2013

 

 

 

 

Co-Borrower: ARB, INC.

 

 

 

 

 

By:

//Alfons Theeuwes

 

 

Printed Name:

Alfons Theeuwes

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

Co-Borrower: JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

By:

//Peter J. Moerbeek

 

 

Printed Name:

Peter J. Moerbeek

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

Co-Borrower: MILLER SPRINGS MATERIALS, L. L. C.

 

 

 

By: BTEX Materials, L.L.C., its Sole Member

 

 

 

 

 

By:

//Donald Bonaventure

 

 

Print Name:

Donald Bonaventure

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

Co-Borrower: PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

By:

//Peter J. Moerbeek

 

 

Print Name:

Peter J. Moerbeek

 

 

 

 

 

 

Title:

Manager

 

3

--------------------------------------------------------------------------------


 

Exhibit A

Stellaris LLC; Arb, Inc.; James Contruction Group, L.L.C.; Miller Springs
Materials, L.L.C. and Primoris Energy Services Corporation (Co-Borrowers)

25463-70001

 

Co -
Borrower

 

Make

 

Model

 

Equipment Description

 

Year

 

Serial #

 

Day One FMV

 

Equipment Location

 

County

 

JCG

 

CATERPILLAR

 

320DL

 

EXCAVATOR

 

2012

 

SPN00846

 

86,803

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

KENWORTH

 

T800

 

DUMP TRUCK

 

2013

 

1NKDXPEX9DJ362709

 

147,243

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

KENWORTH

 

T800

 

DUMP TRUCK

 

2013

 

1NKDXPEX7DJ362708

 

147,243

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

KENWORTH

 

T800

 

DUMP TRUCK

 

2013

 

1NKDXPEX5DJ362707

 

147,243

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

KENWORTH

 

T800

 

DUMP TRUCK

 

2013

 

1NKDXPEX3DJ362706

 

147,243

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

930K IT

 

WHEEL LOADER

 

2012

 

RHN00699

 

165,598

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

320EL

 

EXCAVATOR

 

2012

 

WBK00575

 

170,834

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

324EL

 

EXCAVATOR

 

2012

 

PNW0256

 

193,869

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

M318D

 

EXCAVATOR

 

2012

 

D8W00617

 

272,800

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

D6T LGP

 

TRACK-TYPE TRACTOR

 

2012

 

ZJB00356

 

295,839

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

140M

 

MOTOR GRADER

 

2012

 

M9001046

 

338,314

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

140M

 

MOTOR GRADER

 

2012

 

M9D01206

 

343,697

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

MSM

 

MATE

 

26’ QUAD AXLE

 

Mate 26’ Quad Axle Frame Trailers

 

2013

 

1M9F26335DH036737

 

60,745

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

MATE

 

26’ QUAD AXLE

 

Mate 26’ Quad Axle Frame Trailers

 

2013

 

1M9F26337DH036738

 

60,745

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

MATE

 

26’ QUAD AXLE

 

Mate 26’ Quad Axle Frame Trailers

 

2013

 

1M9F26339DH036739

 

60,745

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

MATE

 

26’ QUAD AXLE

 

Mate 26’ Quad Axle Frame Trailers

 

2013

 

1M9F26335DH036740

 

60,745

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

MATE

 

26’ QUAD AXLE

 

Mate 26’ Quad Axle Frame Trailers

 

2013

 

1M9F26337DH036741

 

60,745

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

CATERPILLAR

 

330CL

 

EXCAVATOR

 

2012

 

DKY02771

 

67,921

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

MSM

 

KENWORTH

 

T800

 

Tandem Tractor

 

2013

 

1XKDDP9X1DJ356430

 

112,328

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

KENWORTH

 

T800

 

Tandem Tractor

 

2013

 

1XKDDP9X5DJ356429

 

112,328

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

KENWORTH

 

T800

 

Tandem Tractor

 

2013

 

1XKDDP9X5DJ369133

 

112,328

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

KENWORTH

 

T800

 

Tandem Tractor

 

2013

 

1XKDDP9X9DJ369135

 

112,328

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

KENWORTH

 

T800

 

Tandem Tractor

 

2013

 

1XKDDP9X7DJ369134

 

112,328

 

6218 Hwy. 317

 

Belton

 

TX

 

76513

 

Bell

 

MSM

 

CATERPILLAR

 

980K

 

WHEEL LOADER

 

2012

 

W7K00689

 

382,340

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

PESC

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01146

 

428,957

 

1010 County Road 59

 

Rosharon

 

TX

 

77583

 

Brazoria

 

PESC

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01149

 

428,957

 

1010 County Road 59

 

Rosharon

 

TX

 

77583

 

Brazoria

 

PESC

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01147

 

428,957

 

1010 County Road 59

 

Rosharon

 

TX

 

77583

 

Brazoria

 

PESC

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB004

 

428,957

 

1010 County Road 59

 

Rosharon

 

TX

 

77583

 

Brazoria

 

PESC

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01150

 

428,957

 

1010 County Road 59

 

Rosharon

 

TX

 

77583

 

Brazoria

 

STELLARIS

 

PETERBILT

 

330

 

UTILITY TRUCK

 

2012

 

2NPNHM6X6CM164668

 

90,907

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

PETERBILT

 

330

 

UTILITY TRUCK

 

2012

 

2NPNHM6X8CM164669

 

90,907

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

PETERBILT

 

365

 

WATER TRUCK 6X6

 

2013

 

1NPSM50X7DD196792

 

203,072

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

PETERBILT

 

365

 

WATER TRUCK 6X7

 

2013

 

1NPSM50X9DD196793

 

203,072

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01151

 

424,436

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01152

 

424,436

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01153

 

424,436

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01154

 

424,436

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01155

 

424,436

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01156

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01157

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01158

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

 

--------------------------------------------------------------------------------


 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01159

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01160

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01161

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01181

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

D6T

 

PIPELAYER DOZER

 

2012

 

ZJB01182

 

425,287

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

321D LCR

 

EXCAVATOR

 

2012

 

MPG00446

 

210,200

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

321D LCR

 

EXCAVATOR

 

2012

 

MPG00448

 

210,007

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

321D LCR

 

EXCAVATOR

 

2012

 

TFG00459

 

436,765

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

 

 

 

 

 

 

Total Value

 

 

 

 

 

12,886,541

 

 

 

 

 

 

 

 

 

 

 

STELLARIS

 

CATERPILLAR

 

420E

 

BACKHOE LOADER

 

2011

 

DJL02124

 

73,159

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

420E

 

BACKHOE LOADER

 

2011

 

DJL02134

 

73,112

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

420E

 

BACKHOE LOADER

 

2011

 

DJL02233

 

73,470

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

420E

 

BACKHOE LOADER

 

2011

 

DJL01956

 

75,719

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

928HZ

 

WHEEL LOADER

 

2011

 

CXK01290

 

111,465

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

CATERPILLAR

 

962H

 

WHEEL LOADER

 

2009

 

K6K00425

 

130,555

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

STELLARIS

 

JOHN DEERE

 

210LI

 

SKIPLOADER

 

2010

 

1T0210LJPA0890329

 

40,517

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

MSM

 

CATERPILLAR

 

740

 

ARTICULATING TRUCK

 

2005

 

B1P00357

 

120,505

 

6218 Hwy. 317

 

Benton

 

TX

 

76513

 

Bell

 

JCG

 

CATERPILLAR

 

325DL

 

EXCAVATOR

 

2010

 

A3R00187

 

94,627

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

325 CL

 

EXCAVATOR

 

2005

 

BFE01900

 

95,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

420E IT

 

LOADER

 

2011

 

DAN01525

 

62,538

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

CS433

 

VIBRATORY ROLLER

 

2009

 

ASR01155

 

71,777

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

930G IT

 

TOOL CARRIER

 

2005

 

TWR00517

 

70,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

930G IT

 

TOOL CARRIER

 

2005

 

TWR01263

 

70,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

930G IT

 

TOOL CARRIER

 

2005

 

TWR01264

 

70,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

930G IT

 

TOOL CARRIER

 

2005

 

TWR01262

 

70,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

930G IT

 

TOOL CARRIER

 

2005

 

TWR01265

 

70,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

315CL

 

EXCAVATOR

 

2005

 

CJC03102

 

61,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

966H

 

LOADER

 

2009

 

A6D02328

 

170,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

 

 

 

 

 

 

Total Value

 

 

 

 

 

1,603,444

 

 

 

 

 

 

 

 

 

 

 

JCG

 

CATERPILLAR

 

322CL

 

EXCAVATOR

 

2005

 

HEK00827

 

60,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

322CL

 

EXCAVATOR

 

2005

 

HEK00874

 

55,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

D6N LGP

 

DOZER

 

2005

 

ALY02062

 

61,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

815B

 

ROLLER-COMPACTOR

 

1994

 

17Z-1688

 

70,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

TR4503

 

AUTOGRADE TRIMMER-CMI

 

1997

 

544310

 

65,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

D6N LGP

 

DOZER

 

2007

 

DJY00385

 

80,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

JCG

 

CATERPILLAR

 

345 BL

 

EXCAVATOR

 

2005

 

AGS02489

 

130,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

MSM

 

CATERPILLAR

 

320CL

 

EXCAVATOR

 

2006

 

EAG00453

 

50,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

MSM

 

NEW HOLLAND

 

RG140

 

GRADER

 

2006

 

5AF00152

 

70,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

MSM

 

VOLVO

 

EC210 CL

 

EXCAVATOR

 

2009

 

VCEC210CK00140218

 

90,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

MSM

 

KAWASAKI

 

95ZV

 

LOADER

 

2007

 

97C5-5102

 

95,000

 

11200 Industriplex Blvd, Ste. 150

 

Baton Rouge

 

LA

 

70809

 

E. Baton Rouge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arb

 

ABI

 

TM13/16

 

PILE EXCAVATOR DRIVER w/Vibro & Drill

 

2003

 

5356625

 

800,000

 

26000 Commercentre Dr

 

Lake Forest

 

CA

 

92630

 

Orange

 

 

 

 

 

 

 

Total Value

 

 

 

 

 

1,626,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

16,115,986

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------